Citation Nr: 1725436	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Timothy R. Franklin, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is currently retained by the RO in Muskogee, Oklahoma.  

The Veteran testified at an RO hearing before a Decision Review Officer in November 2010.  A transcript of that hearing is associated with the claims file.  The Veteran requested a hearing before a Veterans Law Judge on his October 2009 VA Form 9, substantive appeal.  In correspondence dated in August 2011, the Veteran indicated that he no longer desired to appear for the hearing.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

In a decision dated in May 2014, the Board denied entitlement to service connection for headaches.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2015 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, finding that it contained inadequate reasons and bases; a February 2015 Court order granted the joint motion.

This case was most recently before the Board in June 2015 when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's headaches, claimed as migraines or white foci of the brain, were incurred in or otherwise related to his active service, to include exposure to mustard gas.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include as due to in-service exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See June 2007 and March 2009 VCAA Correspondence; November 2010 hearing transcript.  Further, neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, personnel records, VA treatment records, private treatment records, Social Security Administration records, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded VA examinations in June 2012 and March 2016.  The February 2015 JMR noted that the opinion provided by the June 2012 VA examiner was inadequate.  However, the Board finds that the Veteran's subjective reports during that examination are pertinent to the claim on appeal.  As such, the examination will only be used to the extent it describes the Veteran's reported history of his headache disability.   

As noted above, this case was remanded by the Board in June 2015 for additional development, to include providing the Veteran with an examination and to obtain an adequate opinion.  The Veteran was afforded a VA examination in connection with his service connection claim in March 2016.  As discussed in detail below, the March 2016 VA examination and medical opinions and findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions provided considered all the pertinent evidence of record, the Veteran's statements, and the examiner provided complete rationales for the opinions stated.

The Board notes that the RO was directed to verify the Veteran's claimed exposure to mustard gas in accordance with the procedures in the M21-1.  Although the RO failed to do so, the March 2016 VA examiner considered mustard gas exposure in determining whether there was a nexus between the Veteran's headaches and his period of active service.  Therefore, a remand to verify actual exposure would provide no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that there has been substantial compliance with its March 2016 directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Accordingly, no further notice or assistance is required to fulfill VA's duty to assist with respect to the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Service Connection for Headaches

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Headaches are not a chronic disease listed in 38 C.F.R. § 3.309 and any continuity of symptomatology after service is not sufficient to support a finding of chronicity to warrant service connection.  Walker v. Shinseki, 708 F.3d at 1338 (2013).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure and a diagnosis of one of the enumerated disabilities, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

The list of diseases VA has associated with full body exposure to mustard gas does not include headaches, migraines, or white foci of the brain.  Therefore, service connection based on exposure to mustard gas is not warranted on a presumptive basis.  38 C.F.R. § 3.316.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has headaches as the result of in-service exposure to mustard gas.  The Veteran's certificate of release or discharge, Form DD-214, indicates that his military occupational specialty was in the chemical battalion and his personnel records show that he had 8 weeks of training in chemical school.  His reports of exposure to mustard gas have been consistent throughout his appeal period.  He is both competent and credible to report in-service exposure to mustard gas.  

Additionally, the Veteran's service treatment records include a July 1968 notation that the Veteran complained of headaches.  The physician provided a notation of "sinus headache."  An August 1968 service treatment record shows the Veteran again complained of a headache.  On his February 1970 separation report of medical history, the Veteran reported a history of frequent or severe headaches.  Accordingly, the Veteran has established an in-service event or injury for service connection purposes through both exposure to mustard gas and in-service headaches. 

Concerning the remaining elements for service connection, the Veteran testified at a November 2010 hearing with a decision review officer that he had never been diagnosed with migraine headaches.  In addition, the Veteran reported that he had not had any headaches since active duty.  However, he testified that a computerized tomography (CT) scan of the head and brain was performed in March 2005 for headaches and memory loss.  

Private treatment records dated in March 2005 indicate that a CT scan was performed in connection with complaints of memory loss (with no indication of headaches).  The impression was no acute infarct, bleed, mass, or abnormal enhancement.  There were multiple high density tiny foci, mostly in the subcortical region, which the physician noted could be from previous oily myelographic contrast material if there was such a history.  However, if there was no such history, the physician found the foci could be due to previous infectious/inflammatory process calcifications.  In April 2005, results of magnetic resonance imaging (MRI) of the Veteran's brain did not reveal white matter disease, acute infarct, mass, bleed, or other abnormalities.  The report stated, "In comparison with CT scan, high density foci noted on CT scan are not appreciated on MRI."  The impression was mild right maxillary sinusitis with "no evidence of mass, abnormal enhancement, or white matter lesions."  

During a June 2012 VA examination, the Veteran reported that he had frequent migraine headaches during service but had not had a headache until the past several years.  He described current frontal headache pain that lasted less than one day.  

The Veteran was afforded a VA examination in March 2016.  He reported that his headaches began in 1968 during his period of active service and that he has had frontal throbbing headaches once or twice a week since June 2012 lasting for 5 to 10 minutes that resolve with over-the-counter Aspirin or Advil.  He denied having any head injury, surgery, or hospitalization for a headache since his discharge from military service in 1970.  The Veteran described the in-service mustard gas exposure on his forearms during Chemical Warfare school.  Prior to this incident, the Veteran indicated he did not have headaches.  

The examiner noted review of the Veteran's electronic claims file in the Veterans Benefits Management System and the Veteran's VA treatment records.  Reference was made to the aforementioned March 2005 CT scan results and April 2005 MRI.  Although the Veteran reported headache like symptoms, the examiner observed that his available medical records are silent for medical provider notes documenting chronic evaluation of, diagnosis, or treatment of any headache condition, including migraine, tension, or cluster.  

The opining physician found that the Veteran's claimed headaches were less likely as not incurred or aggravated by his active duty.  The physician noted the in-service reports of headaches.  He also pointed to post-service treatment records noting that the Veteran denied headaches.  He made reference to an August 2004 wherein the Veteran's review of systems was negative for headache and no gross neurological deficits were noted, October 2005 examinations of the head, eyes, ears, nose, and throat and neurological system that were normal, and an April 2006 statement wherein the Veteran denied headaches.  

The physician further noted medical research regarding the health effects linked to mustard gas.  Ultimately, the physician stated that there is no chronicity to the Veteran's headache complaints in his service treatment records.  Rather, the Veteran's service treatment records reveal "isolated documentations of headaches" and while documenting a sinus headache, are silent for migraines, cluster headaches, or tension headaches.  Upon review of the medical records since the Veteran's separation from service, the physician stated that a chronic headache condition is not documented.  The Veteran also reported that although he has current headache symptoms, he has not sought medical evaluation or treatment for these new and worsening symptoms.  Additionally, current medical literature does not support an association between mustard gas and headaches.  

The record is not clear as to whether the Veteran has a current diagnosis of a headache disorder, migraines, or disability manifested by white foci of the brain.  The April 2005 brain MRI did not find any abnormalities, including white foci.  The March 2016 VA examiner did not find a current headache diagnosis.  The Veteran currently reports weekly headaches, an observation he is competent to report.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The credibility of these statement is questionable, however, in light the evidence discussed above.  As indicated, there have been numerous instances where the Veteran either denied a history of headaches or made no report of a headache problem in instances where it would have been likely to report a chronic headache condition, if such existed.

Nevertheless, for purposes of this decision only, and affording him the benefit of the doubt, the Board accepts that the Veteran has a current headache disability.  As such, the requirements of Shedden elements (1) and (2) have been satisfied.  The crucial question then becomes whether his headaches are due to his active service, to include exposure to mustard gas.  The Board finds that the preponderance of the evidence is against this aspect of his claim.

First, the evidence shows a long period of time between the Veteran's service discharge and his report of the onset of headaches.  The Veteran's post-service treatment records are silent for complaints or treatment of a headache condition.  Indeed, the Veteran reported during the March 2016 VA examination that he has not sought treatment for his headaches and he denied ongoing headaches during the November 2010 DRO hearing.  His claim for headaches was filed in March 2007, over 3 decades after service discharge.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that his headaches are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

Additionally, the probative, competent evidence of record does not relate a current headache disability to active duty.  Here, the Board affords significant probative value to the March 2016 VA physician's opinion, which was based on a review of the claims file and cited to the pertinent records therein.  In addition, the VA physician considered the Veteran's lay statements regarding his in-service mustard gas exposure and headache symptomatology and, after a review of relevant medical research, provided a negative nexus opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The only opinion relating a current headache disability to active duty is the Veteran's own statements.  However, the Veteran is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of a headache disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  As such, the Board finds the lay statements provided by the Veteran do not constitute competent medical evidence and lack probative value with respect to a relationship between a current headache disability and his period of active duty, to include in-service exposure to mustard gas.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board acknowledges the Veteran's submission of outside medical literature concerning the effects of exposure to mustard gas.  However, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  

The articles submitted by the Veteran fall into this general category.  Although the articles discuss the effects of mustard gas exposure, none of the articles pertains specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  This evidence carries little probative weight.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


